Appeal from a judgment of the Supreme Court (Feldstein, J.), entered June 22, 2007 in Franklin County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate, commenced this CPLR article 78 proceeding challenging a determination which found him guilty of violating various prison disciplinary rules. Supreme Court dismissed the petition and this appeal ensued. The Attorney General has advised this Court that the determination in question has been administratively reversed and all references *1064thereto have been expunged from petitioner’s institutional record. Accordingly, inasmuch as petitioner has been afforded all of the relief to which he is entitled, the appeal is dismissed as moot (see Matter of Applewhite v Selsky, 14 AD3d 736 [2005]).
Cardona, P.J., Mercure, Spain, Lahtinen and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs. [See 2007 NY Slip Op 32016(U).]